Hopkins, J. P., concurs in the result with the following memorandum:
The procedure to be followed by the Family Court is prescribed by the Family Court Act (Social Services Law, § 384-b, subd 3, par [fj). The Family Court Act now provides that the Family Court may on its own motion dispense with a dispositional hearing and make an order of disposition on the basis of competent evidence admitted at the fact-finding hearing (see Family Ct Act, § 625, subd [a], as amd by L 1976, ch 666, § 23, eff Jan. 1, 1977). Hence, the court possessed the discretion to determine whether, under the circumstances, a dispositional hearing was necessary in order to consider the best interests of the child (see Family Ct Act, § 623). The evidence admitted at the fact-finding hearing amply supported the findings of abandonment and permanent neglect, and I find that the evidence was sufficient to justify the court, in the exercise of its discretion, determining on its own motion that no dispositional hearing was required to make the orders appealed from.